Pee Cueiam.
Tbe defendant denied that be executed tbe trade acceptance sued on. Plaintiff introduced evidence tending to show that tbe signature in tbe name of tbe defendant was in bis band-writing. Defendant denied that be signed it and offered evidence tending to show that it was not in bis bandwriting, and upon a proper charge as favorable to tbe plaintiff as it could obtain under tbe law, tbe jury has resolved this question of fact in favor of tbe defendant. There is no prejudicial error upon tbe record. Therefore, let it be-certified that there is
No error.